In Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice mail communication from Ms. Sachs on June 30, 2022.
In claim 10, line 2, “or” has been deleted and - - and - - has been substituted therefor.  In line 3, “mixtures” has been deleted and - - combinations - - has been substituted therefor.
In claim 16, “includes at least one of” has been deleted.  In line 3, “or mixtures” has been deleted and - - and combinations - - has been substituted therefor.
The following is an examiner’s statement of reasons for allowance: CN 106478271A (newly cited) discloses a fertilizer comprising 100-200 parts by weight amino acids, 60-100 parts by weight chelated iron, 20-60 parts by weight chelated manganese, 2-6 parts by weight chelated copper, 5-9 parts by weight chelated zinc, 10-50 parts by weight boric acid and 0.01-0.03 parts by weight ammonium molybdate. However applicant’s claims require about 0.01% to about 1.0% by weight of a molybdenum compound, wherein the molybdenum compound includes ammonium molybdate. The disclosure of 0.01-0.03 parts by weight of ammonium molybdate in CN 106478271A would not teach, disclose or suggest the inclusion of about 0.1% to about 1.0% by weight of a molybdenum compound, wherein the molybdenum compound includes ammonium molybdate tetrahydrate, as recited in applicant’s claims. Nor would there be any motivation (other than impermissible hindsight) for one of ordinary skill in the art to modify the composition of CN 106478271A to include about 0.1% to about 1.0% by weight of a molybdenum compound, wherein the molybdenum compound includes ammonium molybdate tetrahydrate. Accordingly applicant’s claims are not rejected over CN 106478271A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736